Citation Nr: 0609436	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-33 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, 
type II due to herbicide exposure.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from June 1968 to January 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California. In October 2005, the veteran 
testified at a Travel Board hearing before the undersigned 
Veterans Law Judge.  The transcript of the hearing is 
associated with the claims file and has been reviewed.  

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  By an unappealed July 2003 rating decision, the RO denied 
the veteran's service connection claim because the evidence 
of record did not show a diagnosis of PTSD and did not verify 
a stressor event.

3.  Diabetes mellitus did not have its onset during service 
and has not been shown to be otherwise related to service.
4.  Evidence received subsequent to the February 1998 RO 
decision is evidence not previously submitted that relates to 
an unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and presents a reasonable 
possibility of substantiating the claim.  


CONCLUSION OF LAW

1.  The July 2003 RO rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2003).   

2.  New and material evidence has been submitted and the 
claim of entitlement to service connection for PTSD is 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.156, 3.159, 20.302, 
20.1103 (2005).  

3.  Diabetes mellitus, type II due to herbicide exposure was 
not incurred in or aggravated by military service; nor may it 
be presumed to have incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1116, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (deciding 
that a complying notice need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation).

The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in March 2004, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claims, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  In the March 2004 VCAA notice, the RO informed 
the veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits for 
his claimed diabetes.  In addition, the RO informed the 
veteran that he needed to submit new and material evidence in 
order for VA to reconsider the issue of service connection 
for PTSD.  New and material evidence was defined as evidence 
submitted to VA for the first time that relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility, that when considered with 
all the evidence of record (both new and old), that the 
conclusion would change.  The RO specifically asked the 
veteran to send any evidence in his possession that pertained 
to his claim.    

During the course of the veteran's appeal, the Court in 
Dingess/Hartman held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).  The elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  The 
Board notes that the veteran was not advised of the degree of 
disability and effective date of the disability with respect 
to his claims prior to the June 2004 rating decision.  As 
service connection for diabetes mellitus type 2 as due to 
herbicide exposure is being denied for reasons detailed 
below, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran.  Id.  The VCAA notification regarding the PTSD 
claim will be addressed in the remand portion of the decision 
below.    

Furthermore, the RO provided the veteran with a copy of the 
June 2004 rating decision, the August 2004 Statement of the 
Case (SOC), and the March 2005 Supplemental Statement of the 
Case (SSOC), which included a discussion of the facts of the 
claim, notification of the basis of the decision, and a 
summary of the evidence considered to reach the decision.  
The August 2004 SOC provided the veteran with notice of all 
the laws and regulations pertinent to his claim.  Therefore, 
the Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO requested and 
obtained the veteran's VA treatment records from 1994 to 
2004.  The Board also observes that the RO requested the 
veteran's service medical records and service personnel 
records and associated them with the claims folder.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.  





II.	New and Material Evidence to Reopen Service Connection 
Claim for PTSD

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  

Under an earlier version of 38 C.F.R. § 3.156(a) (2001), 
"new and material evidence" is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
definition of "new and material evidence" was revised in 
August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002).  The 
change in the law pertains to claims filed on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45, 620 (Aug. 29, 
2001).  

The veteran's application to reopen his claim for entitlement 
to service connection for PTSD was initiated in December 
2003.  Thus, the revised definition of "new and material 
evidence" is applicable to his claim.

The Board notes that the veteran originally filed a claim in 
February 2001 for service connection of PTSD, manifested by 
recurrent nightmares, anxiety, and depression and requested 
that the RO obtain VA treatment records in support of his 
claim at that time.  In the June 2002 RO rating decision, the 
claim was denied because there was no diagnosis of PTSD.  
Later that month, the veteran was notified of the June 2002 
RO decision and his appellate rights in regard to the 
decision.  He did not appeal.  He later filed a claim (VA 
Form 21-526) for PTSD in April 2003 and additional VA 
treatment records dated from March 2003 to May 2003 were 
obtained.  The RO reopened but continued to deny the 
veteran's claim in July 2003 because there was no confirmed 
diagnosis of PTSD and no verified stressor.  In July 2003 
correspondence, the veteran was informed of the decision and 
advised of his appellate rights.  He did not appeal the 
decision and it became final in July 2004.   

The RO considered the following evidence prior to rendering 
its July 2003 rating decision denying the veteran's claim.

The veteran filed a claim (VA Form 21-526) for PTSD in 
December 2003.  He noted that his temporary duty as a 
warehouseman in Okinawa, Japan was to check the body bags of 
deceased soldiers from Vietnam for any broken seals.  

The veteran's service medical records contain no findings of 
a mental disorder in service and do not reference body bag 
detail.  

The DD Form 214 and service personnel records confirm that 
the veteran served as a general warehouseman in Okinawa, 
Japan from July 1968 to August 1969 and earned the National 
Defense Service Medal and Meritorious Unit Citation; however, 
they do not include any references to body bag detail or work 
with the bodies of slain Vietnam veterans as part of his 
duties.  

The VA treatment records dated from April 1994 to May 2003 
document the veteran's treatment for various psychological 
and emotional problems but contain no diagnosis of PTSD.

The following evidence was associated with the claims file 
after the RO's denial of the veteran's claim in July 2003.

The veteran's VA treatment records dated from January 2003 to 
April 2004 include diagnoses of PTSD and references to the 
veteran's reports of flashbacks and nightmares associated 
with his reported in-service body bag detail.  The Board 
notes that a clinical finding of PTSD was first noted in 
October 2003.  In addition, the VA treatment records suggest 
that the examiners (J.C.S., a psychiatric clinical nurse 
specialist, and J.I.D., M.D., a psychiatrist) considered the 
veteran's account of his reported in-service stressor event 
credible.      

The Vet Center treatment notes dated from November 2003 to 
March 2004 also include references to the veteran's reported 
body bag detail during service in Japan and suggest that the 
Vet Center therapist (H.B., M.A.) considered the veteran's 
account of his reported in-service stressor event credible.

After careful review of the evidence, the Board finds that 
new and material evidence has been submitted since the July 
2003 RO rating decision and the claim must be reopened.  
Specifically, the VA treatment records dated from January 
2003 to April 2004 as well as the Vet Center treatment 
records dated from November 2003 to March 2004 constitute new 
evidence because they were not previously considered by VA 
prior to its July 2003 decision.  In addition, they are 
material because they relate to a previously unestablished 
fact necessary to substantiate the veteran's claim for PTSD 
and present the reasonable possibility of substantiating the 
claim (i.e., current diagnosis of PTSD).  

Accordingly, having determined that new and material evidence 
has been submitted, the claim is reopened.  
  

III.	Service Connection for Diabetes Mellitus, Type II

In statements dated from December 2003 to September 2004, the 
veteran essentially contends that his exposure to herbicide 
agents while serving as a warehouseman in Okinawa, Japan 
caused his currently diagnosed diabetes mellitus, type II.  
He reports that his duties in service included handling and 
inspecting the body bags of deceased soldiers killed in 
Vietnam and that the body bags contained Agent Orange. 

The Board notes that the veteran does not contend and the 
service personnel records do not show that the conditions of 
his service involved actual duty or visitation in the 
Republic of Vietnam. Consequently, he does not have 
qualifying service in Vietnam for the application of the 
presumption of service connection for a disease associated 
with exposure to certain herbicide agents under 38 C.F.R. 
§ 3.307(a)(6) (2005).  Therefore, the Board will evaluate 
whether he is entitled to service connection on a direct 
basis under 38 C.F.R. § 3.303 (2005) or on a presumptive 
basis for a chronic disease under 38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2005).  

Service connection may be granted on a direct basis for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim requires (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas 
v. Principi, 3 Vet. App. 542 (1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2005).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and diabetes 
mellitus becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  Id.    

There is ample medical evidence of record that the veteran is 
currently diagnosed with diabetes mellitus type 2.  The VA 
treatment records dated from 1994 to 2004 contain numerous 
findings of and references to the veteran's diabetes mellitus 
type 2.  The most recent diagnosis of diabetes type 2 of 
record is included in the May 2004 VA examination report for 
non-service connected pension.     

There is no evidence, however, that corroborates the 
veteran's report of exposure to herbicide agents in service.  
Neither the service personnel records nor the service medical 
records include notations that the veteran was exposed to 
Agent Orange.  There is no other evidence indicating that the 
veteran was likely exposed to an herbicide agent during his 
military service.  Moreover, the medical evidence of record 
reveals that no medical examiner has suggested that the 
veteran's current diabetes mellitus type 2 was due to 
exposure to herbicide agents.  Rather, a September 1994 VA 
medical record reveals that an examiner planned to check the 
veteran's blood sugar at that time because of his reported 
family history of diabetes mellitus.  

The Board further observes that the service medical records 
show no complaints or findings of diabetes during service.  A 
December 1998 VA treatment record is the earliest document of 
record noting a diagnosis of diabetes mellitus Type 2 and the 
examiner noted that the veteran had a one and a half year 
history of diabetes at that time.  In addition, the veteran 
reported at the May 2004 VA examination that he had been 
diagnosed with diabetes in 1995.  Thus, the medical evidence 
indicates that diabetes was diagnosed in approximately 1995 
or 1997, which is 25 or 27 years after service.  Therefore, 
the medical evidence does not show that the veteran's 
diabetes was identified during service or that it manifested 
to a compensable degree during the one-year presumptive 
period following the veteran's discharge from service.  Based 
on the foregoing, service connection for diabetes including 
as due to herbicide exposure must be denied.  

Although the Board notes that the veteran has repeatedly 
related his current diabetes to his exposure to herbicide 
agents while serving in Japan, the record reflects that the 
veteran is a lay person and does not have the medical 
expertise necessary to offer a competent opinion as to the 
medical causation of his diabetes.  Where the determinative 
issue involves medical causation, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Based on the foregoing, service connection for diabetes 
mellitus Type II may not be established on a direct basis 
under 38 C.F.R.  § 3.303 (2005) or on a presumptive basis for 
a chronic disease under 38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2005) because the record does not confirm in-service 
exposure to herbicide agents and does not contain any 
competent medical evidence that links the veteran's current 
diabetes to exposure to herbicides in service or otherwise to 
his military service.  See 38 C.F.R. § 3.303(d) (2005); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) 
(providing that a claimant is not precluded under the 
Radiation Compensation Act from otherwise establishing 
service connection with proof of direct causation); McCartt 
v. West, 12 Vet. App. 164, 167 (1999) (acknowledging that the 
principles set forth in Combee with regard to proof of direct 
causation are applicable in cases involving Agent Orange 
exposure).  As the preponderance of the evidence is against 
the claim, the "benefit of the doubt" doctrine is not 
applicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been submitted and the claim of 
entitlement to service connection for PTSD is reopened.  

Service connection for diabetes mellitus, Type II due to 
herbicide exposure is denied. 



REMAND

During the pendency of this appeal, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506, which held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and 
the effective date of an award.  In order to ensure 
compliance with the Court ruling with respect to the 
veteran's service connection claim for PTSD, the RO 
should send proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that informs the veteran that 
a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type 
of evidence that is needed to establish both a 
disability rating and an effective date.  

In addition, the Board finds that the RO should also request 
a search of the unit and organizational history and 
operational reports for H&SCo, SupBN, 3dFSR FMFPac, FPO SFRAN 
to determine whether the unit's activities included the 
handling of the bodies of slain Vietnam veterans from June 
1968 to August 1968 in order to give the veteran every 
consideration with respect to the present appeal and to 
ensure due process.

Accordingly, the case is REMANDED for the following actions:

1.  Please send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or evidence 
needed to establish a disability rating and 
effective date for the claims(s) on appeal, as 
outlined by the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. 
App. Mar. 3, 2006).  

2.  Please request a search of the unit and 
organizational histories and operational 
reports of H&SCo, SupBn, 3dFSR FMFPac, FPO 
SFRAN to determine whether the unit's 
activities included the handling of the bodies 
of slain Vietnam veterans during the period of 
June 1968 to August 1968.  

3.  After any additional notification or 
development that the RO deems necessary is 
undertaken, the veteran's claim should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate period 
of time should be allowed for response by the 
veteran and his representative.  Thereafter, 
the case should be returned to the Board for 
further appellate consideration, if in order.  


The purpose of this REMAND is to obtain additional 
development and to ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


